MEMORANDUM **
This is an appeal of an order dismissing a civil action without prejudice for failure to prosecute.
A review of the record indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The district court did not abuse its discretion in dismissing appellant’s case without prejudice for lack of prosecution. Federal Rule of Civil Procedure 4(m) requires dismissal without prejudice if service of the summons and complaint is not made upon a defendant within 120 days after the filing of the complaint. See Fed.R.Civ.P. 4(m); Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir.2001). Appellant had not accomplished service of the pleadings when the district court dismissed the action, more than nine months after the filing of the complaint.
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.